Gould, Associate Justice.
I concur in the refusal of the motion for rehearing.
*693The decision and the opinion of the majority of the court in the case of Bledsoe v. The International Railroad Company, which have been discussed in the opinions in this case, received my deliberate assent.
: I concur also with the Chief Justice in the general views expressed in his opinion in this case as to the writ of mandamus to those high executive officers recognized by the Constitution as composing the executive department. In the view of the Constitution (that of 1845 as well as the present) the temporary deprivation of an individual right without an adequate remedy is a less evil than the control of any one of the three departments of the government by another.
But former decisions of this court, both prior to and under the present Constitution, have recognized the authority of the courts to enforce the issuance of a patent by the Commissioner of the General Land Office through the writ of onandamus. I deem it unnecessary in this case to express my individual opinion as to whether these cases should be overruled or not.